                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         CASE NO. 3:18-CR-157-RJC-DCK


UNITED STATES OF AMERICA,                              )
          Plaintiff                                    )
                                                       )
                      v.                               )        ORDER
                                                       )
RAFID LATIF,                                           )
            Defendant.                                 )
______________________________________                 )


       THIS MATTER IS BEFORE THE COURT on the “Motion For Permission For

Defendant To Travel” (Document. No. 80) filed November 1, 2018.               Having carefully

considered the motion and for good cause shown, and noting no opposition from the government,

the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “Motion For Permission For Defendant To

Travel” (Document. No. 80) is GRANTED.            Defendant Rafid Latif is allowed to travel to

New York between November 5, 2018 and November 15, 2018. He must comply with

the terms of his pretrial release and the directives of his probation officer during his travel.

       The Clerk is directed to certify copies of this order to Defendant’s counsel, the

government, the US Marshals Service, and the U.S. Probation Office.

       SO ORDERED.


                                         Signed: November 2, 2018
